Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142651                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  2841 COCHRANE LLC,                                                                                        Brian K. Zahra,
        Plaintiff/Counter-Defendant-Appellee,                                                                          Justices

  v                                                                  SC: 142651
                                                                     COA: 298701
  ROSLYN D. PEOPLES,                                                 Wayne CC: 08-106583-CZ
        Defendant/Counter-Plaintiff-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the January 13, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
           h0829                                                                Clerk